Case 1:15-cv-03355-BMC-PK Document 58 Filed 09/18/20 Page 1 of 4 PageID #: 729


                                                                    Rachel E. Fitzpatrick
                                                                    Associate
                                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                                                    11 WEST JEFFERSON STREET, SUITE 1000
                                                                    PHOENIX, AZ 85003
                                                                    www.hbsslaw.com
                                                                    Direct (602) 224-2636
                                                                    Direct Fax (602) 840-3012
                                                                    rachelf@hbsslaw.com




                                          September 18, 2020


VIA ECF FILING

The Honorable Peggy Kuo
Magistrate Judge
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re:     In re: Propecia (Finasteride) Products Liability Litigation
                  Kelly S. Pfaff, Individually, on Behalf of J.A.P. and C.P., minors, and as Trustee
                  of the Pfaff Family Trust v. Merck & Co., Inc. and Merck Sharp & Dohme Corp.
                  Case No. 1:15-cv-3355
                  Plaintiffs’ Response to Defendants’ Update to Joint Status Report on
                  Unresolved Discovery Dispute: Request for Status Conference and Briefing

Dear Magistrate Judge Kuo:

       The Pfaff Plaintiffs respond to Merck’s letter filed yesterday. Plaintiffs do not oppose a
telephonic status conference, briefing, or any other resolution the Court sees fit for this dispute.

       The Pfaff case was transferred into the MDL in June 2015. To date, the only written
discovery Merck served on Plaintiffs is (1) the PPF and its accompanying document requests that
all MDL plaintiffs must complete; and (2) five document requests served belatedly with Plaintiff
Kelly Pfaff’s deposition notice that were largely duplicative of the MDL document requests.
These requests are incredibly broad, seeking, e.g., “…any documents including email, in your
possession relating to Propecia and/or Proscar, your injuries and/or this lawsuit…”1 and “[a]ll
documents in Deponent’s possession, custody, or control that relate to the ingestion of
Propecia, Proscar and/or finaterside [sic], or otherwise concern the subject matter of this
lawsuit.”2 (Emphasis added.) This case is unique to those in the MDL because it alleges that
Merck’s failure to warn of Propecia’s depression and suicide ideation side effects resulted in the



    1   PPF Doc. Reqs. No. 13.
    2   Merck’s Jan. 27, 2020 Dep. Not. of Kelly Pfaff at Req. 1.

                SEATTLE BOSTON CHICAGO LOS ANGELES NEW YORK PHOENIX SAN DIEGO BERKELEY


010397-11/1345501 V1
Case 1:15-cv-03355-BMC-PK Document 58 Filed 09/18/20 Page 2 of 4 PageID #: 730


September 18, 2020
Page 2




suicide of the Pfaffs’ husband and father, John Pfaff. Merck has served no disclosures in the
Pfaff case, or otherwise identified the facts supporting its defenses.

        Merck noticed Ms. Pfaff’s deposition for February 11, 2020, a few months before the
April 30, 2020 then-deadline for case-specific discovery.3 Only after Ms. Pfaff’s deposition did
Merck, for the first time, identify or request Plaintiffs search for specific information, e.g.,
particular names and things in Ms. Pfaff’s ESI, largely based on information obtained from her
deposition. Pointing to the broad discovery requests described above, Merck’s informal letter
request also sought unspecific information from Ms. Pfaff’s ESI based on perceived gaps in prior
productions and all the ESI from decedent John Pfaff’s iPhone and iPad.4 Because it is
unreasonably burdensome for Plaintiffs to comb through every email, text, and electronic file in
their possession spanning more than twelve years, Plaintiffs repeatedly asked Merck for a list of
search terms to use in locating discoverable information and resolve any outstanding disputes.
Merck refused to do so for six months, until just last month (August 24, 2020), when it produced
more than seventy-five search terms to Plaintiffs.

        Over those intervening six months, Plaintiffs fielded Merck’s letters and emails
demanding piecemeal and duplicative searches of Plaintiffs’ ESI and answers about Plaintiffs’
ESI processes, all while criticizing the timeliness and adequacy of Plaintiffs’ productions.
Plaintiffs never refused to search for the specific items Merck identified, and contrary to Merck’s
assertion, they answered Merck’s questions by email, letter, and phone regarding the details of
Plaintiffs’ ESI. Following Ms. Pfaff’s deposition, Plaintiffs (and then undersigned counsel) also
attempted to access, search, and pull discoverable information from Mr. Pfaff’s iPhone and iPad.
Because these efforts were unsuccessful, Plaintiffs retained and paid ($4,000) an expert to
forensically image the iPhone and advise on accessing the locked iPad. Plaintiffs’ counsel
reviewed and produced discoverable data from the iPhone based on Merck’s limited terms to that
point, but the iPad remains inaccessible. Despite Merck’s informal and dilatory requests,
Plaintiffs are currently running Merck’s August 24, 2020 search terms and their variations across
all ESI in their possession, custody, and control, including Ms. Pfaff’s electronic devices and Mr.
Pfaff’s iPhone. The process is extensive and time-consuming, and in part duplicative of
Plaintiffs’ prior discovery efforts.




    3 Due to the COVID-19 pandemic, the parties agreed to an extension of the discovery
schedule in early April 2020.
    4 In Ms. Pfaff’s February 2020 deposition, Merck asked whether she possessed any of her
deceased husband’s electronic devices. This triggered the recollection that she did have his
iPhone and iPad, the former in a storage unit and the latter stored somewhere in their home.
Fifteen months after her husband’s death and before filing this case, Ms. Pfaff and her children
relocated to Park City, UT, and it was then that she put many things, including the iPhone, into a
storage unit.



010397-11/1345501 V1
Case 1:15-cv-03355-BMC-PK Document 58 Filed 09/18/20 Page 3 of 4 PageID #: 731


September 18, 2020
Page 3




         Merck misstates Plaintiffs’ efforts regarding John Pfaff’s email accounts. Plaintiffs tried
accessing his Gmail and Yahoo accounts with various potential passwords early on in the
litigation without success. They did not try to access the Hotmail account because Ms. Pfaff did
not recall this account. When Plaintiffs uncovered a potential password during recent ESI
searches, they tried it across all three accounts. It worked temporarily for the Gmail account
before Gmail flagged the access as suspicious and locked it. While Plaintiffs’ counsel were in the
account, they ran roughly half of Merck’s search terms, saved, and later produced a significant
amount of emails, though many are duplicative of emails produced previously either from Ms.
Pfaff’s own ESI or Mr. Pfaff’s iPhone. The password did not permit Plaintiffs to access the
Yahoo or Hotmail accounts, and the Gmail account remains locked. Plaintiffs’ attempts here are
more than sufficient, and Mr. Pfaff’s email accounts are otherwise out of Plaintiffs’ possession,
custody, and control.

        Finally, although the identity of and communications with consulting experts are
protected from disclosure, Plaintiffs’ counsel informed Merck that Plaintiffs retained Lee Meisel,
a medical doctor, as a non-testifying consulting expert in the parties’ meet-and-confer. Plaintiffs
will brief the legal basis for this designation and protections on leave or request by the Court.

                                                   Respectfully submitted,


                                                   s/ Rachel E. Fitzpatrick
                                                   Rachel E. Fitzpatrick
                                                   Molly A. Booker
                                                   rachelf@hbsslaw.com
                                                   mollyb@hbsslaw.com
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                                   11 West Jefferson, Suite 1000
                                                   Phoenix, AZ 85003
                                                   (602) 840-5900

                                                   Counsel for the Pfaff Plaintiffs




010397-11/1345501 V1
Case 1:15-cv-03355-BMC-PK Document 58 Filed 09/18/20 Page 4 of 4 PageID #: 732


September 18, 2020
Page 4




                                    CERTIFICATE OF SERVICE
         I hereby certify that on this date I caused the foregoing to be electronically filed with the

Clerk of the Court using the ECF system, which sent notification of such filing to all registered

attorneys.


                                                      s/Rachel E. Fitzpatrick




010397-11/1345501 V1
